Exhibit 10.18

KEMPER CORPORATION
SEVERANCE PLAN
Kemper Corporation (the “Company”) adopted the Kemper Corporation Severance Plan
(the “Plan”) effective January 1, 2002 for the benefit of certain employees of
the Company and its Subsidiaries and Affiliates, on the terms and conditions
hereinafter stated. The Plan is being amended and restated as of August 25,
2011.
The Plan, as set forth herein, is intended to help retain qualified employees,
maintain a stable work environment and provide economic security to certain
employees of the Company and its Subsidiaries and Affiliates in the event of a
Qualifying Termination following a Change in Control. The Plan, as a “severance
pay arrangement” within the meaning of Section 3(2)(B)(i) of ERISA, is intended
to be excepted from the definitions of “employee pension benefit plan” and
“pension plan” set forth under Section 3(2) of ERISA, and is intended to meet
the descriptive requirements of a plan constituting a “severance pay plan”
within the meaning of regulations published by the Secretary of Labor at Title
29, Code of Federal Regulations, § 2510.3-2(b).
Section 1.DEFINITIONS. As hereinafter used:
1.1    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
1.2    “Annual Compensation” shall mean:
(a)    with respect to a Severed Employee who was a salaried employee
immediately prior to his or her Qualifying Termination, such Severed Employee’s
rate of annual base salary as in effect immediately prior to such Severed
Employee’s Qualifying Termination, without regard to any decrease in such salary
constituting Good Reason;
(b)    with respect to a Severed Employee who was compensated primarily based on
commissions immediately prior to his or her Qualifying Termination, the total
commissions earned by such Severed Employee with respect to the 12 full calendar
month period ending immediately prior to such Severed Employee’s Qualifying
Termination, without regard to any decrease in the rate of such commissions
constituting Good Reason;
(c)    with respect to a Severed Employee who was compensated based on an hourly
rate of pay immediately prior to his or her Qualifying Termination, the total
hourly wages earned by such Severed Employee with respect to the 12 full
calendar month period ending immediately prior to such Severed Employee’s
Qualifying Termination, without regard to any decrease in the Severed Employee’s
hourly rate of pay constituting Good Reason;
1.3    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
1.4    “Board” shall mean the Board of Directors of the Company, or any
successor thereto.
1.5    “Cause” shall mean, with respect to a termination of the Employee’s

--------------------------------------------------------------------------------

Exhibit 10.18

employment with the Employer, (a) fraud, misappropriation of or intentional
material damage to the property or business of the Company (including its
Subsidiaries and Affiliates), which in any such case is materially injurious to
the Company (including its Subsidiaries and Affiliates), monetarily or
otherwise, or (b) the conviction of the Employee for the commission of a felony.
1.6    A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
(a)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or any of its
Subsidiaries or Affiliates) representing 25% or more of the combined voting
power of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below; or
(b)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) whose appointment
or election by the Board or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or
(c)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or any of its Subsidiaries or
Affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or
(d)    the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or any
parent thereof.
1.7    “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.
1.8    “Employee” shall mean any person who is employed by the Employer on a

--------------------------------------------------------------------------------

Exhibit 10.18

full-time basis (as determined under the Employer’s policies) and whose
compensation is reported on a Form W-2, excluding any Employee who has an
individual severance agreement that provides for benefits in connection with a
Change in Control. For purposes of the Plan, an Employee shall be considered to
continue to be employed by the Employer on a full-time basis during sick leave,
military leave or any other leave of absence approved by the Employer.
1.9    The “Employer” of an Employee shall mean the Company or any Subsidiary or
Affiliate of the Company by which such Employee is employed.
1.10    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.
1.11    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
1.12    “Good Reason” shall mean any action taken by the Employer which results
in a material negative change to the Employee in the employment relationship,
such as the duties to be performed, the conditions under which such duties are
to be performed or the compensation to be received for performing such services.
A termination by the Employee shall not constitute termination for Good Reason
unless the Employee shall first have delivered to the Employer written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 90 days
after the occurrence of such event), and there shall have passed a reasonable
time (not less than 30 days) within which the Company may take action to
correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by the Employee.
1.13    “Level I Employee” shall mean any Employee who is primarily compensated
by commissions with at least three continuous years of service with the Employer
as of the date of such Employee’s Qualifying Termination.
1.14    “Level II Employee” shall mean any Employee who is not primarily
compensated by commissions and whose Annual Compensation is greater than
$150,000.
1.15    “Level III Employee” shall mean any Employee who is not primarily
compensated by commissions and whose Annual Compensation is at least $100,000
and not more than $150,000.
1.16    “Level IV Employee” shall mean any Employee who is not primarily
compensated by commissions and whose Annual Compensation is at least $50,000 and
less than $100,000.
1.17    “Level V Employee” shall mean any Employee who is not primarily
compensated by commissions and whose Annual Compensation is less than $50,000.
1.18    “Payment Date” means, with respect to a Severed Employee, the March 15th
that next follows the calendar year in which the Severed Employee’s Severance
Date occurred.
1.19    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company or any of its Subsidiaries or Affiliates,
(b) a trustee or other fiduciary holding

--------------------------------------------------------------------------------

Exhibit 10.18

securities under an employee benefit plan of the Company or any of its
Subsidiaries or Affiliates, (c) an underwriter temporarily holding securities
pursuant to an offering of such securities, (d) a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, (e) any individual,
entity or group whose ownership of securities of the Company is reported on
Schedule 13G pursuant to Rule 13d-1 promulgated under the Exchange Act (but only
for so long as such ownership is so reported) or (f) Singleton Group LLC or any
successor in interest to such entity.
1.20    “Plan Administrator” shall mean the committee appointed to administer
the Plan. Such committee shall be selected by the Board. Following a Change in
Control, a person may be appointed to such committee only by a two-thirds
majority of the individuals who were members of the Board immediately prior to
such Change in Control.
1.21    A “Potential Change in Control” shall be deemed to occur in the event
that (a) the Company enters into an agreement, the consummation of which would
result in a Change in Control, (b) the Company or any Person publicly announces
an intention to take or to consider taking action which, if consummated would
constitute a Change in Control, (c) any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 15% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or any of its Subsidiaries or Affiliates) or
(d) the Board adopts a resolution to the effect that, for purposes of the Plan,
a Potential Change in Control has occurred.
1.22    “Qualifying Termination” shall mean a termination of an Employee’s
employment during the 2-year period immediately following a Change in Control,
either (a) by the Employer without Cause or (b) by the Employee for Good Reason.
A termination of employment will not be deemed to have occurred upon (i) the
transfer of the Employee to employment with a Subsidiary or Affiliate of the
Company or (ii) the divestiture of a business with which the Employee is
primarily associated if the Employee is offered comparable employment by the
successor company.
1.23    “Severance Benefits” shall mean the payments and benefits provided to
Severed Employees pursuant to Sections 2.1, 2.2, and 2.3 hereof.
1.24    “Severance Date” shall mean the date on which an Employee incurs a
Qualifying Termination.
1.25    “Severance Weeks” means, for each Employee, one week for (a) each full
year such Employee has been continuously employed by the Employer, plus (without
duplication), if there has been a break in such Employee’s employment with the
Employer, (b) each full year of employment for which such Employee has received
credit under any retirement plan or program maintained by the Employer for
employment prior to such break, but in no event less than four (4) weeks or more
than twenty six (26) weeks (thirteen (13) weeks in the case of a Level I
Employee). For purposes of calculating an Employee’s full years of employment,
(x) any partial year of employment of at least thirty five (35) weeks shall
count as a full year of employment and (y) employment at one Employer shall
count (without duplication) toward the number of years of employment at another
Employer, provided that (i) there is no break (other than as the result of

--------------------------------------------------------------------------------

Exhibit 10.18

vacation or sick leave, military leave or other approved leave of absence) in
the employment between the two Employers or (ii) such Employee has received
credit under any retirement plan or program maintained by the Employer for such
years of employment prior to such break.
1.26    “Severed Employee” shall mean an Employee who has incurred a Qualifying
Termination.
1.27    “Subsidiary” shall mean any entity at least 50% of the voting securities
of which are Beneficially Owned by the Company.
Additional definitions are set forth within the Plan and shall have the meanings
ascribed to them in the Plan.
Section 2.    BENEFITS.
2.1    The Company shall pay (or shall cause the Severed Employee’s Employer to
pay) to each Severed Employee a severance payment (the “Severance Payment”)
equal to:
(a)    in the case of a Level I Employee, the product of (i) one-fifty-second
(1/52) of his or her Annual Compensation and (ii) his or her Severance Weeks.
(b)    in the case of a Level II Employee, one year’s Annual Compensation plus
the product of (i) one-fifty-second (1/52) of his or her Annual Compensation and
(ii) his or her Severance Weeks.
(c)    in the case of a Level III Employee, thirty-five-fifty seconds (35/52) of
his or her Annual Compensation plus the product of (i) one-fifty-second (1/52)
of his or her Annual Compensation and (ii) his or her Severance Weeks.
(d)    in the case of a Level IV Employee, seventeen-fifty seconds (17/52) of
his or her Annual Compensation plus the product of (i) one-fifty-second (1/52)
of his or her Annual Compensation and (ii) his or her Severance Weeks.
(e)    in the case of a Level V Employee, the product of (i) one-fifty-second
(1/52) of his or her Annual Compensation and (ii) his or her Severance Weeks.
The Severance Payment shall be paid to such Severed Employee in a lump sum as
soon as practicable following the Severed Employee’s Qualifying Termination, but
no later than the Payment Date. The Severance Payment that a Severed Employee
receives under the Plan shall not be taken into account for purposes of
determining benefits under any other qualified or nonqualified plans of the
Employer.
2.2    For a period equal to a number of weeks (not to exceed fifty-two (52) in
total) equal to the sum of (i) the Severed Employee’s Severance Weeks and (ii)
in the case of (a) Level I Employees, eight (8) weeks, (b) Level II and III
Employees, fifty-two (52) weeks, (c) Level IV Employees, thirty-five (35) weeks,
and (d) Level V Employees, seventeen (17) weeks (the “Welfare Benefit
Continuation Period”), the Company shall provide (or shall cause the Severed
Employee’s Employer to provide) the Severed Employee and anyone entitled to
claim under or through such Severed Employee with all Employer-provided benefits
under any group health plan (including any

--------------------------------------------------------------------------------

Exhibit 10.18

dental coverage) and life insurance plan of the Employer (as in effect
immediately prior to such Severed Employee’s Severance Date or, if more
favorable to the Severed Employee, immediately prior to the Change in Control)
for which employees of the Employer are eligible, to the same extent as if such
Severed Employee had continued to be an employee of the Employer during the
Welfare Benefit Continuation Period, at no greater cost to the Severed Employee
than the cost to the Severed Employee immediately prior to such date. To the
extent that the Severed Employee’s participation in Employer benefit plans is
not practicable, the Company shall arrange to provide, at the Company’s sole
expense, the Severed Employee and anyone entitled to claim under or through such
Severed Employee with equivalent health and life insurance benefits under an
alternative arrangement during the Welfare Benefit Continuation Period. The
coverage period for purposes of the group health continuation requirements of
Section 4980B of the Code shall commence at the expiration of the Welfare
Benefit Continuation Period. The benefits described in this Section 2.2 shall
end as of the date the Severed Employee becomes covered under any group health
plan maintained by a subsequent employer which provides benefits to the Severed
Employee (and anyone entitled to claim the benefits described in this Section
2.2 under or through such Severed Employee) not materially less favorable than
the benefits described in this Section 2.2, and which does not exclude any
pre-existing condition that the Severed Employee or his or her dependents may
have at that time.
2.3    Outplacement.
(a)    Each Level II and III Employee who is entitled to receive a Severance
Payment under Section 2.1 shall also be entitled to receive outplacement
services consisting of counseling, networking, spousal programs and the use of a
private office. Such outplacement services will be provided for a maximum of
thirty-nine (39) weeks by a reputable organization selected by the Company.
These outplacement services will be paid for by the Company.
(b)    Each Level IV Employee who is entitled to receive a Severance Payment
under Section 2.1 shall also be entitled to receive outplacement services
consisting of counseling, group workshops and the use of a semi-private office.
Such outplacement services will be provided for a maximum of twenty-six (26)
weeks by a reputable organization selected by the Company. These outplacement
services will be paid for by the Company.
(c)    Each other Employee who is entitled to receive a Severance Payment under
Section 2.1 shall also be entitled to receive outplacement services consisting
of group workshops, resume writing assistance and help-line support. Such
outplacement services will be provided for a maximum of eight (8) weeks by a
reputable organization selected by the Company. These outplacement services will
be paid for by the Company.
2.4    In the event of a claim by an Employee as to the amount or timing of any
payment or benefit under the Plan, such Employee shall present the reason for
his or her claim in writing to the Plan Administrator. The Plan Administrator
shall, within 90 days after receipt of such written claim, send a written
notification to the Employee as to its disposition. In the event the claim is
wholly or partially denied, such written notification shall (a) state the
specific reason or reasons for the denial, (b) make specific reference to
pertinent Plan provisions on which the denial is based, (c) provide a
description of any additional material or information necessary for the

--------------------------------------------------------------------------------

Exhibit 10.18

Employee to perfect the claim and an explanation of why such material or
information is necessary, and (d) set forth the procedure by which the Employee
may appeal the denial of his or her claim. In the event an Employee wishes to
appeal the denial of his or her claim, he or she may request a review of such
denial by making application in writing to the Plan Administrator within 60 days
after receipt of such denial. Such Employee (or his or her duly authorized legal
representative) may, upon written request to the Plan Administrator, review any
documents pertinent to his or her claim, and submit in writing issues and
comments in support of his or her position. Within 60 days after receipt of a
written appeal (unless special circumstances require an extension of time, but
in no event more than 120 days after such receipt), the Plan Administrator shall
notify the Employee of the final decision. The final decision shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, and specific references to the
pertinent Plan provisions on which the decision is based.
2.5    Any further dispute or controversy arising under or in connection with
the Plan with respect to an Employee shall be settled exclusively by arbitration
at a location within fifty miles from the location of such Employee’s job with
an Employer immediately prior to the Change in Control (determined without
regard to any relocation thereof which constitutes Good Reason) in accordance
with the rules of the American Arbitration Association then in effect; provided,
however, that the evidentiary standards set forth in the Plan shall apply.
Judgment may be entered on the award of the arbitrator in any court having
jurisdiction. Each party shall bear its own expenses of such arbitration.
2.6    Cap.
(a)    Notwithstanding any other provision of the Plan, in the event that any
payment or benefit received or to be received by the Employee in connection with
a Change in Control or the termination of the Employee’s employment (whether
pursuant to the terms of the Plan or any other plan, arrangement or agreement
with the Company, any Person whose actions result in a Change in Control or any
Person Affiliated with the Company or such Person) (all such payments and
benefits, including the Severance Benefits, being hereinafter called “Total
Payments”) would not be deductible (in whole or part), by the Company, Affiliate
or Person making such payment or providing such benefit as a result of Code
section 280G, then, to the extent necessary to make such portion of the Total
Payments deductible (and after taking into account any reduction in the Total
Payments provided by reason of Code section 280G in such other plan, arrangement
or agreement), the cash Severance Payments shall first be reduced (if necessary,
to zero), and all other Severance Payments shall thereafter be reduced (if
necessary, to zero); provided, however, that the Employee may elect to have the
noncash Severance Payments reduced (or eliminated) prior to any reduction of the
cash Severance Payments.
(b)    For purposes of this limitation, (i) no portion of the Total Payments the
receipt or enjoyment of which the Employee shall have waived at such time and in
such manner as not to constitute a “payment” within the meaning of Code section
280G(b) shall be taken into account, (ii) no portion of the Total Payments shall
be taken into account which, in the opinion of tax counsel (“Tax Counsel”)
reasonably acceptable to the Employee and selected by the accounting firm which
was, immediately prior to the Change in Control, the Company’s independent
auditor (the “Auditor”), does not constitute a “parachute payment” within the
meaning of Code section 280G(b)(2), including by reason of Code section 280G

--------------------------------------------------------------------------------

Exhibit 10.18

(b)(4)(A), (iii) the Severance Benefits shall be reduced only to the extent
necessary so that the Total Payments (other than those referred to in clauses
(i) or (ii)) in their entirety constitute reasonable compensation for services
actually rendered within the meaning of Code section 280G(b)(4)(B) or are
otherwise not subject to disallowance as deductions by reason of Code section
280G, in the opinion of Tax Counsel, and (iv) the value of any noncash benefit
or any deferred payment or benefit included in the Total Payments shall be
determined by the Auditor in accordance with the principles of Code sections
280G(d)(3) and (4).
(c)    If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding that, notwithstanding the good faith of the
Employee and the Company in applying the terms of this Section 2.6, the Total
Payments paid to or for the Employee’s benefit are in an amount that would
result in any portion of such Total Payments being subject to the Excise Tax,
then, if such repayment would result in (i) no portion of the remaining Total
Payments being subject to the Excise Tax and (ii) a dollar-for-dollar reduction
in the Employee’s taxable income and wages for purposes of federal, state and
local income and employment taxes, the Employee shall have an obligation to pay
the Company upon demand an amount equal to the sum of (i) the excess of the
Total Payments paid to or for the Employee’s benefit over the Total Payments
that could have been paid to or for the Employee’s benefit without any portion
of such Total Payments being subject to the Excise Tax; and (ii) interest on the
amount set forth in clause (i) of this sentence at the rate provided in Code
section 1274(b)(2)(B) from the date of the Employee’s receipt of such excess
until the date of such payment.
Section 3.    PLAN ADMINISTRATION.
3.1    The Plan shall be interpreted, administered and operated by the Plan
Administrator, which shall have complete authority, in its sole discretion
subject to the express provisions of the Plan, to determine who shall be
eligible for Severance Benefits, to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it, and to make all other
determinations necessary or advisable for the administration of the Plan.
3.2    All questions of any character whatsoever arising in connection with the
interpretation of the Plan or its administration or operation shall be submitted
to and settled and determined by the Plan Administrator in an equitable and fair
manner in accordance with the procedure for claims and appeals described in
Section 2.4 hereof.
3.3    The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.
3.4    The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Company.

--------------------------------------------------------------------------------

Exhibit 10.18

Section 4.    PLAN MODIFICATION OR TERMINATION.
The Plan may be amended by the Plan Administrator or terminated by the Board at
any time; provided, however, that (a) no termination or amendment of the Plan
may reduce the Severance Benefits to be paid or provided under the Plan to an
Employee if the Employee’s termination of employment with the Employer has
occurred prior to such termination of the Plan or amendment of its provisions
and (b) during the pendency of a Potential Change in Control and during the
two-year period following a Change in Control, the Plan may not be terminated or
amended, if such amendment would be adverse to the interests of any Employee or
his or her beneficiary, without the consent of such Employee or beneficiary.
Section 5.    GENERAL PROVISIONS.
5.1    Except as otherwise provided herein or by law, none of the payments,
benefits or rights of any Employee shall be subject to any claim of any
creditor, and, in particular, to the fullest extent permitted by law, all such
payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Employee. No Employee shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any of the benefits or payments
which he or she may expect to receive, contingently or otherwise, under the
Plan.
5.2    Neither the establishment of the Plan, nor any modification thereof, nor
the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Employee, or any person whomsoever, the right
to be retained in the service of the Employer, and all Employees shall remain
subject to discharge to the same extent as if the Plan had never been adopted.
5.3    If any provision of the Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.
5.4    The Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term “Company,” as used in the Plan, shall mean the Company as herein
before defined and any successor or assignee to the business or assets which by
reason hereof becomes bound by the terms and provisions of the Plan.
5.5    The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.
5.6    The Plan shall not be funded. No Employee shall have any right to, or
interest in, any assets of the Company which may be applied by the Company to
the payment of benefits or other rights under the Plan.
5.7    Any benefit payable to or for the benefit of a minor, an incompetent
person

--------------------------------------------------------------------------------

Exhibit 10.18

or other person incapable of giving a receipt therefor shall be deemed paid when
paid to such person’s guardian or to the party providing or reasonably appearing
to provide for the care of such person, and such payment shall fully discharge
the Company, the Plan Administrator and all other parties with respect thereto.
If a Severed Employee dies prior to the payment of all benefits due such Severed
Employee, such unpaid amounts shall be paid to the executor, personal
representative or estate of such Employee.
5.8    The Severance Benefits that a Severed Employee may be entitled to receive
pursuant to the Plan are not intended to be duplicative of any similar benefits
to which a Severed Employee may be entitled from the Company or any of its
Subsidiaries or Affiliates under any other severance plan, agreement, policy or
program maintained by the Company or any of its Subsidiaries or Affiliates or to
which the Company or any of its Subsidiaries or Affiliates is a party.
Accordingly, to the extent permissible under Code section 409A, the Company
shall reduce the benefits to which a Severed Employee may be entitled under the
Plan to take account of any other similar benefits to which the Severed Employee
is entitled from the Company or any of its Subsidiaries or Affiliates; provided,
however, that if the amount of benefits to which such Severed Employee is
entitled under such other severance plan, agreement, policy or program is
greater than the benefits to which the Severed Employee is entitled under the
Plan, the Severed Employee will be entitled to receive the full amount of the
benefits to which such Employee is entitled under such other plan, agreement,
policy or program and no benefits under the Plan.
5.9    Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.
5.10    The Plan shall be construed and enforced according to the laws of the
State of Illinois, without giving effect to its principles of conflicts of law,
to the extent not preempted by federal law, which shall otherwise control.
Section 6.    409A COMPLIANCE
6.1    The Plan shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements of Code section 409A
and the regulations and other guidance issued thereunder.
6.2    Notwithstanding anything in the Plan to the contrary, to the extent that
the requirements of Code section 409A apply to any amount or benefit that would
otherwise be payable or distributable hereunder by reason of the Employee’s
termination of employment, such amount or benefit will not be payable or
distributable to the Employee by reason of such circumstance unless the
circumstances giving rise to such termination of employment meet any description
or definition of “separation from service” in Code section 409A and applicable
regulations, without giving effect to any elective provisions that may be
available under such definition, except that in determining whether there is a
separation from service with the employer (as defined in the regulations under
Code section 409A), the employer shall be determined as follows:
(a)    In applying Code section 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code section 414(b), the
phrase “at

--------------------------------------------------------------------------------

Exhibit 10.18

least 50 percent” shall be used instead of “at least 80 percent” each place it
appears in Code section 1563(a)(1), (2) and (3); and
(b)    In applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Code section 414(c), “at least 50 percent” is
used instead of “at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2.
6.3    Nothing in this Section 6 prohibits the vesting of any amount upon a
termination of employment, however defined. If this Section 6 prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Code section 409A-compliant “separation from service” or such later date as may
be required by Section 6.4 below.
6.4    Notwithstanding anything in the Plan to the contrary, if any amount or
benefit is nonqualified deferred compensation for purposes of Code section 409A
that would otherwise be payable or distributable under the Plan by reason of the
Employee’s separation from service during a period in which he is a Specified
Employee (as defined in the regulations under Code section 409A), then, subject
to any permissible acceleration of payment by the Company under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
(a)    If the payment or distribution is payable in a lump sum, the Employee’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Employee’s death or the first
day of the seventh month following the Employee’s separation from service; and
(b)    If the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Employee’s separation from service
will be accumulated and the Employee’s right to receive payment or distribution
of such accumulated amount will be delayed until the earlier of the Employee’s
death or the first day of the seventh month following the Employee’s separation
from service, whereupon the accumulated amount will be paid or distributed to
the Employee on such date and the normal payment or distribution schedule for
any remaining payments or distributions will resume.
6.5    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits that are not exempt from Code section
409A, (a) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (b) the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any of the Employee’s
taxable years shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other of the Employee’s taxable years,
provided that the foregoing clause (b) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Code section 105(b) solely
because such arrangement provides for a limit on the amount of expenses that may
be reimbursed over some or all of the period the arrangement is in effect and
(c) such payments shall be made on or before the last day of the Employee’s
taxable year following the taxable year in which the expenses was incurred.

